Name: 86/172/EEC: Commission Decision of 9 April 1986 approving an addendum to the programme relating to the seed sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe
 Date Published: 1986-05-16

 Avis juridique important|31986D017286/172/EEC: Commission Decision of 9 April 1986 approving an addendum to the programme relating to the seed sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 130 , 16/05/1986 P. 0050 - 0050*****COMMISSION DECISION of 9 April 1986 approving an addendum to the programme relating to the seed sector in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) (86/172/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas on 20 June 1985 the Danish Government forwarded an addendum to the programme approved by the Commission Decision 79/652/EEC (3) relating to the seed sector in Denmark and on 18 and 26 October 1985 submitted supplementary information; Whereas the purpose of this addendum is to permit the further pursuit of the objectives defined in the original programme, including the rationalization, automation, improvement of efficiency and expansion of facilities for the treatment of seed, particularly grass seed, horticultural seed and oilseed (rape) so as to adapt the marketing of these products to market requirements as to quantity, quality and form of presentation; Whereas the addendum contains sufficient information as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of seed production in Denmark; whereas the estimated time required for execution of the programme does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to the seed sector in Denmark forwarded by the Danish Government on 20 June 1985, concerning which supplementary information was submitted on 18 and 26 October 1985, is hereby approved. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 186, 24. 7. 1979, p. 40.